Opinion issued October 15, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00942-CR
                           ———————————
                     ALBERT JUNIOR FEBUS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Case No. 1406874


                         MEMORANDUM OPINION

      A jury convicted appellant Albert Junior Febus of the third-degree felony of

failing to register as a sex offender. See TEX. CODE CRIM. PROC. arts. 62.055(a),

62.102(a)–(b). Febus pleaded true to two prior unrelated felony convictions, and he

was thus subject to an enhanced sentence. The jury assessed punishment at 35
years in prison, and Febus appealed. In his sole issue, he challenges the sufficiency

of the evidence to support the conviction.

      We find sufficient evidence to support the conviction, and we affirm.

                                    Background

      Febus is required to register as a sex offender due to a past conviction for

indecency with a child. He was required to sign and initial forms indicating his

understanding of the registration rules both on his release from prison and on every

occasion when he reregistered. Febus complied with the registration program for

six years without any issues.

      In March 2013, Febus moved from the apartment where he was residing at

6110 Glenmont Drive, Apt. 57, to another apartment within the same complex,

6100 Glenmont Drive, Apt. 45. He was not listed on the leases for either

apartment, and the property manager testified that she did not know him and had

not seen him on the apartment grounds. The tenant who was listed on the new

apartment’s lease testified that Febus lived with him for eight months and shared a

portion of the rent. Because Febus changed addresses, he was required to update

his address for the sex-offender registration.

      Febus obtained a new driver’s license from the Texas Department of Public

Safety in order to register for a new CR-14 identification, also known as a “blue

card.” He also filled out a CR-39 registration (“Sex Offender Update Form”). All



                                          2
three of the registration documents in question (the temporary license, the blue

card, and the Sex Offender Update Form) listed his new address as 6110 Glenmont

Drive, Apt. 45, instead of the correct address, 6100 Glenmont Drive.

      The registration officer who assisted Febus testified that reregistration for

sex offenders involves a face-to-face meeting in which officers sit with the

registrants and assist them with the process. The officer stated that Febus provided

her with the incorrect address when she typed out the registration forms. Febus, in

contrast, testified that he gave the correct address when registering but that there

was some form of clerical error that led to the incorrect version appearing on the

documents. Febus signed all three documents without correcting the address.

      Seven months later, a compliance officer visited 6110 Glenmont Drive to

attempt to locate Febus and ensure that he was living where he was registered. The

officer spoke with the property manager and the resident of the apartment

identified on Febus’s registration. After determining that Febus was not living at

the address, the officer obtained a warrant for his arrest. The officer did not visit

6100 Glenmont Drive.

      Febus was charged with intentionally and knowingly failing to provide his

new address to the local law enforcement authority. The jury found Febus guilty of

failure to register. At the punishment stage, Febus pleaded true to past convictions

for robbery and for being a felon in possession of a firearm, leading to



                                         3
enhancements that set the minimum punishment at 25 years. The State also

presented evidence that Febus previously had been convicted of a state-jail felony

and that he had changed his name repeatedly over the past 20 years. The jury

assessed punishment at 35 years.

      Febus appealed.

                                      Analysis

      In his sole issue on appeal, Febus argues that the evidence was insufficient

to support his conviction.

      We determine whether the evidence was sufficient to support a criminal

conviction by a legal sufficiency standard. Brooks v. State, 323 S.W.3d 893, 895

(Tex. Crim. App. 2010). When evaluating the legal sufficiency of the evidence,

we consider all of the evidence in the light most favorable to the verdict and

determine whether any rational trier of fact could have found the essential elements

of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 2789 (1979); Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim.

App. 2012). The State may rely on circumstantial evidence to establish guilt. See

Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013). The legal

standard is the same for both direct and circumstantial evidence cases. Id.

      “The jurors are the exclusive judges of the facts, the credibility of the

witnesses, and the weight to be given to the testimony.” Harris v. State, 364



                                          4
S.W.3d 328, 334 (Tex. App.—Houston [1st Dist.] 2012, no pet.). We may not

reweigh the evidence or substitute our judgment for that of the factfinder. Williams

v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). We presume that the

factfinder resolved any conflicting inferences from the evidence in favor of the

verdict, and we defer to that resolution. See Jackson, 443 U.S. at 326, 99 S. Ct. at

2793; Merritt, 368 S.W.3d at 526.

      A person commits the offense of failure to comply with sex-offender

registration requirements “if the person is required to register and fails to comply

with any requirement of” Chapter 62 of the Code of Criminal Procedure. TEX.

CODE CRIM. PROC. art. 62.102(a); Robinson v. State, No. PD-0421-14, 2015 WL
4068109, at *2 (Tex. Crim. App. July 1, 2015); Harris, 364 S.W.3d at 334.

Chapter 62 requires sex offenders who change addresses to provide registration

authorities with the “anticipated move date and new address” no later than seven

days prior to moving, and to provide “proof of identity and proof of residence” to

the new enforcement agency no later than seven days after moving, or the first day

the agency allows them to report if later. TEX. CODE CRIM. PROC. art. 62.055(a).

       “If the definition of an offense does not prescribe a culpable mental state, a

culpable mental state is nevertheless required unless the definition plainly

dispenses with any mental element.” TEX. PENAL CODE § 6.02(b). Article 62.102(a)

does not contain a culpable mental state, nor does it plainly dispense with one. As a



                                         5
result, “§ 6.02(c) requires that Article 62.102(a) be read to require intent,

knowledge, or recklessness to establish criminal responsibility.” Robinson, 2015
WL 4068109 at *2. A person acts knowingly, or with knowledge, with respect to

circumstances surrounding his conduct when he is aware that the circumstances

exist. TEX. PENAL CODE § 6.03(b). A person acts recklessly with respect to

circumstances surrounding his conduct when he is aware of but consciously

disregards a substantial and unjustifiable risk that the circumstances exist.

Id. § 6.03(c).

      Violations of Article 62.102 contain two elements: awareness of a duty to

register, and failure to comply with one of the statute’s requirements. Robinson,

2015 WL 4068109 at *2.         This court has previously stated that “[w]hen the

indictment alleges that a defendant ‘intentionally or knowingly’ failed to register as

a sex offender,” we would require “sufficient evidence of the defendant’s

intentional or knowing failure.” Harris, 364 S.W.3d at 335. However, the Court of

Criminal Appeals has recently held in Robinson v. State, No. PD-0421-14, 2015
WL 4068109 (Tex. Crim. App. July 1, 2015), that “the culpable mental states of

knowledge and recklessness apply only to the duty-to-register element” of the

failure-to-comply offense. Robinson, 2015 WL 4068109 at *4. Thus, the

requirement of a culpable mental state applies only to the circumstances of the

conduct—the duty to register, not the conduct of failing to do so. Id. The statute



                                          6
requires only that the offender “(1) knew or was reckless about whether he had a

duty to register as a sex offender, and (2) failed to report” his new address. Id. at

*5.

      Febus argues that the State presented insufficient evidence to prove that his

mental state was intentional or knowing when failing to give the correct address.

He contends that he provided affirmative evidence that conclusively established a

reasonable doubt about his mental state. Based on the alleged lack of mens rea

evidence for his failure, he says no reasonable juror could find him guilty beyond a

reasonable doubt.

      This argument is effectively rendered moot by the holding of the Court of

Criminal Appeals in Robinson. The evidence permitted a jury to conclude that

Febus was fully aware of the registration requirements, based on the forms he had

to sign upon release and reregistration, six years of maintaining his registration, as

well as his own testimony. This constitutes sufficient evidence to show knowledge

for the duty-to-register element. See id. at *6 (testimony that offender was aware of

the need to register was sufficient evidence to satisfy the first element of the

offense).

      Based on Robinson’s interpretation of Article 62.102, the State did not have

to prove that Febus had a culpable mental state when failing to provide the correct

address. The evidence shows that the required documents listed the incorrect



                                          7
address and that Febus signed them. That is sufficient evidence to satisfy the

second element, failure to comply with the requirements of the statute. The

evidence therefore was sufficient for a rational factfinder to find Febus guilty of

failure to comply with the registration requirement.

      The holding in Robinson is dispositive of this case. Viewing the evidence in

the light most favorable to the verdict, we conclude that a rational factfinder could

have found Febus guilty of failing to comply with the requirements of Article 62.

TEX. CODE CRIM. PROC. art. 62; see Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Merritt, 368 S.W.3d at 525. Accordingly, we overrule Febus’s sole issue.

                                    Conclusion

      We affirm the judgment of the trial court.



                                               Michael Massengale
                                               Justice

Panel consists of Justices Keyes, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8